



EXHIBIT 10(s)


THE SHERWIN-WILLIAMS COMPANY
2006 EQUITY AND PERFORMANCE INCENTIVE PLAN
(AMENDED AND RESTATED AS OF APRIL 19, 2017)


Restricted Stock Units Award Agreement


Grantee:
 
 
Date of Grant:
 
 
 
 
Date of Vesting:
 
 
 
 
 
 
Target number of Performance-Based EPS RSUs (“Target EPS RSUs”):
 
Target number of Performance-Based RONAE RSUs (“Target RONAE RSUs”):
 
Total number of Performance-Based Restricted Stock Units (“Total RSUs”):
 

        


1.     Grant of Restricted Stock Units. The Compensation and Management
Development Committee of the Board of Directors (the “Committee”) of The
Sherwin-Williams Company (the “Company”) or its delegate has granted to you
(“Grantee”) the Restricted Stock Unit awards (the “RSUs”) set forth above in
accordance with the terms of this Restricted Stock Units Award Agreement (this
“Agreement”) and the terms of The Sherwin-Williams Company 2006 Equity and
Performance Incentive Plan (Amended and Restated as of April 19, 2017) (the
“Plan”), the related Prospectus and any Prospectus Supplement, and such other
rules and procedures as may be adopted by the Company. The Total RSUs consist of
the Target EPS RSUs and Target RONAE RSUs (collectively, the “Target RSUs”), as
set forth above, and subject to the terms and conditions set forth herein, in
the Plan, and on file with the Committee. Capitalized terms used herein without
definition or other identification shall have the meanings assigned to them in
the Plan.


2.     Vesting of RSUs.


(A)Vesting of Performance-Based EPS RSUs. Subject to Section 3 hereof, provided
Grantee is continuously employed with the Company or a Subsidiary from the Date
of Grant through the Date of Vesting, inclusive (the “Restriction Period”), in
Grantee’s present position or in such other position that, as the Committee may
determine, entitles Grantee to retain the rights under this grant (each such
position being hereinafter referred to as a “Participating Position”), a
percentage ranging from 0% to 200% of the Target EPS RSUs shall become
nonforfeitable (“Vested,” “Vested RSUs” or similar terms) in accordance with the
relative level of achievement of the Management Objective set forth below (the
“Vesting Percentage”) and shall be settled in accordance with the terms of
Section 4 hereof. The determination of the Vesting Percentage shall be made
after such time as the Committee has obtained the information, made the
decisions, and completed the calculations necessary to make such determination.
The Vesting Percentage is based upon the Company’s Earnings Per Share
(“Cumulative EPS”) during the three-year period ending on December 31 of the
most recently completed fiscal year prior to the Date of Vesting (the
“Measurement Period”), as determined in accordance with the following table:





--------------------------------------------------------------------------------





Cumulative EPS
Vesting Percentage
Equal to or greater than
200%
 
175%
 
150%
 
125%
 
100%
 
88%
 
75%
 
63%
 
50%
 
38%
 
25%
Less than
0%



When the Cumulative EPS results during the Measurement Period fall between the
table values, straight-line mathematical interpolation will be used to determine
the Vesting Percentage calculated to the nearest hundredth of a percentage. The
manner in which the Committee will determine Cumulative EPS during the
Measurement Period is set forth on Exhibit A attached hereto, subject to terms
set by and on file with the Committee.
(B)    Vesting of Performance-Based RONAE RSUs. Subject to Section 3 hereof,
provided Grantee is continuously employed with the Company or a Subsidiary
during the Restriction Period, in Grantee’s Participating Position, a percentage
ranging from 0% to 200% of the Target RONAE RSUs shall become Vested in
accordance with the Vesting Percentage (as set forth below) and shall be settled
in accordance with the terms of Section 4 hereof. The determination of the
Vesting Percentage shall be made after such time as the Committee has obtained
the information, made the decisions, and completed the calculations necessary to
make such determination. The Vesting Percentage is based upon the Company’s
Return On Net Assets Employed (“Average Annual RONAE”) during the Measurement
Period, as determined in accordance with the following table:


Average Annual RONAE
Vesting Percentage
Equal to or greater than
200%
 
175%
 
150%
 
125%
 
100%
 
88%
 
75%
 
63%
 
50%
 
38%
 
25%
Less than
0%



When the Average Annual RONAE results during the Measurement Period fall between
the table values, straight-line mathematical interpolation will be used to
determine the Vesting Percentage calculated to the nearest hundredth of a
percentage. The manner in which the Committee will determine Average Annual
RONAE during the Measurement Period is set forth on Exhibit B attached hereto,
subject to terms set by and on file with the Committee.


3.     Termination of Rights to Total RSUs; Acceleration of Vesting.
Notwithstanding anything herein to the contrary:
(A)    On the date Grantee ceases to be continuously employed in any
Participating Position(s) at any time during the Restriction Period, the Total
RSUs shall be forfeited and Grantee shall forfeit and lose all rights to the
Total RSUs





--------------------------------------------------------------------------------





that are not Vested as of such date, except as otherwise provided below or as
otherwise provided in an agreement between the Grantee and the Company or a plan
in which the Grantee is a participant:


(i)In the event of the death of Grantee during the Restriction Period, the
greater of (I) 100% of the Target RSUs or (II) the Vesting Percentage of the
Target RSUs based on the actual Cumulative EPS and Average Annual RONAE measured
as of the end of the last completed fiscal quarter preceding the date of
Grantee’s death and the projected forecast of Cumulative EPS and Average Annual
RONAE over the remaining Restriction Period, shall immediately be Vested.


(ii)In the event Grantee becomes Disabled, the greater of (I) 100% of the Target
RSUs or (II) the Vesting Percentage of the Target RSUs based on the actual
Cumulative EPS and Average Annual RONAE measured as of the end of the last
completed fiscal quarter preceding the date on which Grantee becomes Disabled
and the projected forecast of Cumulative EPS and Average Annual RONAE over the
remaining Restriction Period, shall immediately be Vested.


(iii)In the event Grantee’s employment terminates as a result of “Retirement,”
all rights of Grantee under this grant with respect to the Target RSUs shall
continue as if Grantee had continued employment in a Participating Position, and
the Vesting Percentage of the Target RSUs will be determined as if Grantee had
remained employed in a Participating Position throughout the Restriction Period.
“Retirement” shall be defined as: (x) the attainment of age 65; (y) the
attainment of age 55-59 with at least twenty (20) years of service with the
Company or a Subsidiary; or (z) the attainment of age 60 or older and the
Grantee’s combination of age and service with the Company or any Subsidiary
equals at least 75.


(iv)Notwithstanding Section 2 above, in the event of a Change of Control, the
Total RSUs shall Vest on fulfillment of the conditions specified in Section 12
of the Plan, and, for clarification in this regard, the phrase “as if 100% of
the Management Objectives have been achieved” contained in Section 12 of the
Plan, as applied to this Agreement, means as if all Management Objectives have
been achieved (i.e., achievement at or above the maximum target levels set forth
in this Agreement).


(B)With respect to a Grantee that is a corporate officer and operating
management, in the event Grantee is transferred from a Participating Position,
the Committee shall have the right to cancel Grantee’s rights hereunder,
continue Grantee’s rights hereunder in full, or prorate the number of Total RSUs
evidenced hereby for the portion of the Restriction Period completed as of the
date of such transfer or as the Committee may otherwise deem appropriate. In the
event Grantee’s rights hereunder continue in full or the number of Total RSUs is
prorated, the other requirements for Vesting will continue to apply, including
that Grantee remain continuously employed by the Company or a Subsidiary through
the Date of Vesting, subject to earlier Vesting pursuant to Section 3(A). Any
such Award will be settled in accordance with Section 4.


(C)In the event that Grantee knowingly or willfully engages in misconduct, which
is materially harmful to the interests of the Company or a Subsidiary, as may be
determined by the Committee, in its sole discretion, or violates Section 14 or
Section 15 of this Agreement, all rights of Grantee to the RSUs shall terminate.


4.    Settlement of RSUs.


(A)    General. Upon satisfaction of the Vesting requirements set forth in
Sections 2 and/or 3 hereof, and as soon as administratively practicable
following (but no later than thirty (30) days following) the Date of Vesting,
the Company shall issue Grantee one share of Common Stock free and clear of any
restrictions for each Vested RSU.


(B)    Other Payment Events for Vested RSUs. Notwithstanding Section 4(A), to
the extent that prior to the Date of Vesting there are any Vested RSUs pursuant
to Section 3 hereof, such Vested RSUs shall be settled prior to the date set
forth under Section 4(A) as follows:


(i)Death. In the event of the death of the Grantee during the Restriction
Period, the Company shall issue to Grantee’s proper beneficiaries one share of
Common Stock free and clear of any restrictions for each Vested RSU within
thirty (30) days of the date of Grantee’s death.


(ii)Disability. In the event that Grantee becomes “Disabled” during the
Restriction Period, the Company shall issue Grantee one share of Common Stock
free and clear of any restrictions for each Vested RSU within thirty (30) days
of the date on which Grantee becomes Disabled. “Disabled” shall mean that
Grantee (x) is unable to engage in any substantial gainful activity by reason of
any medically determinable physical or mental impairment which can be expected
to result in death or can be expected to last for a continuous period of not
less than 12 months, or (y) is, by reason of any medically determinable physical
or mental impairment which can be expected to result in death or can be expected
to last for a





--------------------------------------------------------------------------------





continuous period of not less than 12 months, receiving income replacement
benefits for a period of not less than 3 months under an accident and health
plan covering employees of the Company.


(iii)Change of Control. In the event of a Change of Control during the
Restriction Period, Vested RSUs shall be settled in accordance with Section 12
of the Plan. Notwithstanding any provision of this Agreement or the Plan to the
contrary, if Section 409A of the Code applies to the payment and Grantee
experiences a termination of employment after the Change of Control resulting in
Vested RSUs under Section 12 of the Plan, Grantee is entitled to receive
settlement of any Vested RSUs under Section 12 of the Plan on the date that
would have otherwise applied pursuant to Sections 4(A), 4(B)(i) or 4(B)(ii) as
though such Change of Control had not occurred. Notwithstanding any provision of
this Agreement or the Plan to the contrary and to the extent required to comply
with Section 409A, if any Target RSU is Assumed, any outstanding Target RSUs
which at the time of the Change of Control are not subject to a “substantial
risk of forfeiture” (within the meaning of Section 409A of the Code) will be
deemed to be not Assumed and will be payable in accordance with Section 12(b) of
the Plan.


5.     Dividend Equivalents; Other Rights. From and after the Date of Grant and
until the earlier of (A) the time when the RSUs Vest and are settled in
accordance with Section 4 hereof or (B) the time when Grantee’s rights to the
RSUs are forfeited in accordance with Section 3 hereof, on the date that the
Company pays a cash dividend (if any) to holders of Common Stock generally,
Grantee shall be entitled to a deferred cash payment equal to the value of the
product of (x) the dollar amount of the cash dividend paid per share of Common
Stock on such date and (y) 200% of the Target RSUs; however, such dividend
equivalents (if any) shall be paid in cash only, and shall not be paid unless
and until the Restriction Period has lapsed, and shall be subject to such other
applicable terms and conditions (including payment or forfeitability) as the
RSUs on which the dividend equivalents were credited. In this regard, the right
to any such dividend equivalent payment shall Vest at the same time as the RSUs
to which they relate and shall be distributed to Grantee concurrently with the
RSUs (and in proportion to the percentage of the RSUs that Vest and are to be
paid in Common Stock in settlement of such RSUs), without regard to the number
of shares of Common Stock withheld to pay any applicable withholding tax
obligations. The obligations of the Company hereunder will be merely that of an
unfunded and unsecured promise of the Company to deliver shares of Common Stock
or cash, as the case may be, in the future, and the rights of Grantee will be no
greater than that of an unsecured general creditor. No assets of the Company
will be held or set aside as security for the obligations of the Company
hereunder.


6.    No Shareholder/Voting Rights. Grantee will not be a shareholder of record
and shall have no voting rights with respect to shares of Common Stock
underlying an RSU prior to the Company’s issuance of such shares following the
Date of Vesting or the otherwise applicable settlement date.


7.    Transferability. During the Restriction Period, Grantee shall not be
permitted to sell, transfer, pledge, encumber, assign or dispose of the RSUs.


8.    Withholding; Taxes. If the Company shall be required to withhold
(including required to account to any tax authority for) any federal, state,
local or foreign taxes or other amounts in connection with the RSUs or the
underlying shares of Common Stock, Grantee shall pay or make provision
satisfactory to the Company for payment of all such taxes. In accordance with
administrative procedures established by the Company, Grantee may elect to
satisfy Grantee’s statutory withholding tax obligations on account of Vesting
hereunder in one or a combination of the following methods: (A) in cash or by
separate check made payable to the Company; (B) authorizing the Company to
withhold a number of shares of Common Stock issued hereunder equal to the
applicable minimum statutory withholding tax obligation (or such other amount as
permitted by the Plan and authorized by the Committee or its delegate) and/or
(C) by delivering to the Company other shares of Common Stock held by Grantee.
Notwithstanding any other provision of this Agreement or the Plan, the Company
shall not be obligated to guarantee any particular tax result for Grantee with
respect to any payment provided to Grantee hereunder, and Grantee shall be
responsible for any taxes imposed on Grantee with respect to any such payment.


9.    No Right to Future Awards or Employment. The grant is a voluntary,
discretionary bonus being made on a one-time basis and it does not constitute a
commitment to make any future awards. The grant and any related payments made to
Grantee will not be considered salary or other compensation for purposes of any
severance pay or similar allowance, except as otherwise required by law. Nothing
contained herein will confer upon Grantee any right with respect to continuance
of employment or other service with the Company or any Subsidiary, nor will it
interfere in any way with any right the Company or any Subsidiary would
otherwise have to terminate Grantee’s employment or other service at any time.


10.     Nature of Grant. Grantee acknowledges that (A) the future value of the
underlying shares of Common Stock is unknown and cannot be predicted with
certainty and (B) in consideration of the grant of the RSUs, no claim or
entitlement to compensation or damages shall arise from termination of the RSUs
or diminution in value of the shares received upon settlement including (without
limitation) any claim or entitlement resulting from termination of Grantee’s
active employment by the Company or a Subsidiary (for any reason whatsoever and
whether or not in breach of local labor laws) and Grantee





--------------------------------------------------------------------------------





hereby releases the Company and its Subsidiaries from any such claim that may
arise; if, notwithstanding the foregoing, any such claim is found by a court of
competent jurisdiction to have arisen, then, by accepting the RSUs and this
Agreement, Grantee shall be deemed irrevocably to have waived his or her
entitlement to pursue such claim.


11.    Severability. If any provision of this grant or the application of any
provision hereof to any person or circumstances is held invalid, unenforceable
or otherwise illegal, the remainder of this grant and the application of such
provision to any other person or circumstances shall not be affected, and the
provisions so held to be invalid, unenforceable or otherwise illegal shall be
reformed to the extent (and only to the extent) necessary to make it
enforceable, valid and legal.


12.    Governing Law. This grant shall be governed by and construed with the
internal substantive laws of the State of Ohio, without giving effect to any
principle of law that would result in the application of the law of any other
jurisdiction.


13.     Recapture/Recoupment Rights and Policies. Grantee acknowledges and
agrees that the terms and conditions set forth in The Sherwin-Williams Company
Executive Compensation Adjustment and Recapture Policy (“Policy”) are
incorporated in this Agreement by reference. To the extent the Policy is
applicable to Grantee, it creates additional rights for the Company with respect
to Grantee’s RSUs. Notwithstanding any provisions in this Agreement to the
contrary, any RSU granted under this Agreement will be subject to mandatory
repayment by the Grantee to the Company to the extent the Grantee is, or in the
future becomes, subject to (A) any Company clawback or recoupment policy that is
adopted to comply with the requirements of any applicable laws, rules or
regulations, or otherwise, or (B) any applicable laws which impose mandatory
recoupment, under circumstances set forth in such applicable laws, including as
required by the Sarbanes-Oxley Act of 2002, the Dodd-Frank Wall Street Reform
and Consumer Protection Act, or other applicable law, regulation or stock
exchange listing requirement, as may be in effect from time to time, and which
may operate to create additional rights for the Company with respect to awards
and recovery of amounts relating thereto. By accepting this grant of RSUs,
Grantee agrees and acknowledges that Grantee is obligated to cooperate with, and
provide any and all assistance necessary to, the Company to recover or recoup
the grant of RSUs or amount paid under this grant subject to clawback pursuant
to such law, government regulation, stock exchange listing requirement or
Company policy. Such cooperation and assistance shall include, but is not
limited to, executing, completing and submitting any documentation necessary to
recover or recoup this grant or amounts paid hereunder from a Grantees’
accounts, or pending or future compensation awards that may be made to Grantee.


14.    Ownership and Protection of Intellectual Property and Confidential
Information.


(A)    All information, ideas, concepts, improvements, innovations,
developments, methods, processes, designs, analyses, drawings, reports,
discoveries, and inventions, whether patentable or not or reduced to practice,
which are conceived, made, developed or acquired by Grantee, individually or in
conjunction with others, during Grantee’s employment by the Company or any of
its Subsidiaries, both before and after the Date of Grant (whether during
business hours or otherwise and whether on the Company’s premises or otherwise)
which relate to the business, products or services of the Company or its
Subsidiaries (including, without limitation, all such information relating to
corporate opportunities, research, financial and sales data, pricing and trading
terms, evaluations, opinions, interpretations, acquisition prospects, the
identity of customers or their requirements, the identity of key contacts within
the customer’s organizations or within the organization of acquisition
prospects, or marketing and merchandising techniques, prospective names, marks,
and any copyrightable work, trade mark, trade secret or other intellectual
property rights (whether or not composing confidential information), and all
writings or materials of any type embodying any of such items (collectively,
“Work Product”), shall be the sole and exclusive property of the Company or a
Subsidiary, as the case may be, and shall be treated as “work for hire.” It is
recognized that the Grantee is an experienced executive in the business of the
Company and its Subsidiaries and through several decades of prior work in the
industry acquired and retains knowledge, contacts, and information which are not
bound by this Section 14.


(B)    Grantee shall promptly and fully disclose all Work Product to the Company
and shall cooperate and perform all actions reasonably requested by the Company
(whether during or after the term of employment) to establish, confirm and
protect the Company’s and/or its Subsidiaries’ right, title and interest in such
Work Product. Without limiting the generality of the foregoing, the Grantee
agrees to assist the Company, at the Company’s expense, to secure the Company’s
and its Subsidiaries’ rights in the Work Product in any and all countries,
including the execution by the Grantee of all applications and all other
instruments and documents which the Company and/or its Subsidiaries shall deem
necessary in order to apply for and obtain rights in such Work Product and in
order to assign and convey to the Company and/or its Subsidiaries the sole and
exclusive right, title and interest in and to such Work Product. If the Company
is unable because of Grantee’s mental or physical incapacity or for any other
reason (including Grantee’s refusal to do so after request therefor is made by
the Company) to secure Grantee’s signature to apply for or to pursue any
application for any United States or foreign patents or copyright registrations
covering Work Product belonging to or assigned to the Company and/or its
Subsidiaries pursuant to Section 14(A) above, then the Grantee by this Agreement
irrevocably designates and appoints the Company and its duly authorized officers





--------------------------------------------------------------------------------





and agents as Grantee’s agent and attorney-in-fact to act for and in Grantee’s
behalf and stead to execute and file any such applications and to do all other
lawfully permitted acts to further the prosecution and issuance of patents or
copyright registrations thereon with the same legal force and effect as if
executed by Grantee. The Grantee agrees not to apply for or pursue any
application for any United States or foreign patents or copyright registrations
covering any Work Product other than pursuant to this Section 14 in
circumstances where such patents or copyright registrations are or have been or
are required to be assigned to the Company or any of its Subsidiaries.


(C)    Grantee acknowledges that the businesses of the Company and its
Subsidiaries are highly competitive and that their strategies, methods, books,
records, and documents, their technical information concerning their products,
equipment, services, and processes, procurement procedures and pricing
techniques, the names of and other information (such as credit and financial
data) concerning their former, present or prospective customers and business
affiliates, all comprise confidential business information and trade secrets
which are valuable, special, and unique assets which the Company and/or its
Subsidiaries use in their business to obtain a competitive advantage over their
competitors. The Grantee further acknowledges that protection of such
confidential business information and trade secrets against unauthorized
disclosure and use is of critical importance to the Company and its Subsidiaries
in maintaining their competitive position. The Grantee acknowledges that by
reason of the Grantee’s duties to, and association with, the Company and its
Subsidiaries, the Grantee has had and will have access to, and has and will
become informed of, confidential business information which is a competitive
asset of the Company and its Subsidiaries. The Grantee hereby agrees that the
Grantee will not, at any time during or after his or her employment by the
Company or its Subsidiaries, make any unauthorized disclosure of any
confidential business information or trade secrets of the Company or its
Subsidiaries, or make any use thereof, except in the carrying out of his or her
employment responsibilities hereunder. The Grantee shall take all necessary and
appropriate steps to safeguard confidential business information and protect it
against disclosure, misappropriation, misuse, loss and theft. Confidential
business information shall not include information in the public domain (but
only if the same becomes part of the public domain through a means other than a
disclosure prohibited hereunder). The above notwithstanding, a disclosure shall
not be unauthorized if (i) it is required by law or by a court of competent
jurisdiction or (ii) it is in connection with any judicial, arbitration, dispute
resolution or other legal proceeding in which Grantee’s legal rights and
obligations as an employee or under this Agreement are at issue; provided,
however, that the Grantee shall, to the extent practicable and lawful in any
such events, give prior notice to the Company of his or her intent to disclose
any such confidential business information in such context so as to allow the
Company or its Subsidiaries an opportunity (which the Grantee will not oppose)
to obtain such protective orders or similar relief with respect thereto as may
be deemed appropriate. Any information not specifically related to the Company
and its Subsidiaries would not be considered confidential to the Company and its
Subsidiaries.


(D)All written materials, records, and other documents made by, or coming into
the possession of, the Grantee during the period of Grantee’s employment by the
Company or its Subsidiaries which contain or disclose confidential business
information or trade secrets of the Company or its Subsidiaries, or which relate
to Grantee’s Work Product described in Section 14(A) above, shall be and remain
the property of the Company, or its Subsidiaries, as the case may be. Upon
termination of Grantee’s employment, for any reason, the Grantee promptly shall
deliver the same, and all copies thereof, to the Company.


(E)Nothing in this Agreement shall prohibit or restrict the Grantee from
initiating communications directly with, responding to any inquiries from,
providing testimony before, providing confidential information to, reporting
possible violations of law or regulation to, or from filing a claim or assisting
with an investigation directly with a self-regulatory authority or a government
agency or entity, including the U.S. Equal Employment Opportunity Commission,
the Department of Labor, the National Labor Relations Board, the Department of
Justice, the Securities and Exchange Commission, the Congress, and any agency
Inspector General (collectively, the “Regulators”), or from making other
disclosures that are protected under the whistleblower provisions of state or
federal law or regulation. The Grantee does not need the prior authorization of
the Company to engage in conduct protected by this Section 14, and the Grantee
does not need to notify the Company that the Grantee has engaged in such
conduct. Please take notice that federal law provides criminal and civil
immunity to federal and state claims for trade secret misappropriation to
individuals who disclose a trade secret to their attorney, a court, or a
government official in certain, confidential circumstances that are set forth at
18 U.S.C. §§ 1833(b)(1) and 1833(b)(2), related to the reporting or
investigation of a suspected violation of the law, or in connection with a
lawsuit for retaliation for reporting a suspected violation of the law.


15.     Covenant Not to Compete.


(A)    Grantee hereby agrees that during his or her employment with the Company
or any of its Subsidiaries and for a period of two years following Grantee’s
termination of employment with the Company and its Subsidiaries (the
“Non-Compete Period”), he or she will not, in association with or as an officer,
principal, manager, member, advisor, agent, partner, director, material
shareholder, employee or consultant of any corporation (or sub-unit, in the case
of a





--------------------------------------------------------------------------------





diversified business) or other enterprise, entity or association, work on the
acquisition or development of, or engage in any line of business, property or
project which is, directly or indirectly, competitive with any business that the
Company or any of its Subsidiaries engages in or is planning to engage in during
the term of Grantee’s employment with the Company or any Subsidiary, including
but not limited to, any business engaged in the development, manufacture,
distribution and sale of paint, coatings and related products to professional,
industrial, commercial and retail customers (the “Business”). Such restriction
shall cover Grantee’s activities anywhere in the contiguous United States.


(B)    Grantee agrees that during the Non-Compete Period and for a one (1) year
period thereafter, the Grantee will not, directly or indirectly, on behalf of
Grantee or any other person or entity, solicit, induce or attempt to solicit or
induce any person who is or was employed by, or in a contractor relationship
with, the Company or its Subsidiaries within the one (1) year period immediately
preceding the date of solicitation or inducement, to (i) interfere with the
activities or businesses of the Company or any of its Subsidiaries, (ii)
discontinue employment or contractor status with the Company or any of its
Subsidiaries, or (iii) interfere with, alter or modify their employment or
contractor relationship with the Company or any of its Subsidiaries. Grantee
also agrees that during the Non-Compete Period and for a one (1) year period
thereafter, the Grantee will not, on behalf of Grantee or any other person or
entity, hire, attempt to hire, assist in any way with the hiring of, or
otherwise employ or engage, or attempt to employ or engage, any person who is or
was employed by or in a contractor relationship with the Company or its
Subsidiaries within the one (1) year period immediately preceding the date of
such hiring, assistance with hiring, employment or engagement.


(C)    Grantee agrees that during the Non-Compete Period, the Grantee will not,
directly or indirectly, influence or attempt to influence any customers,
distributors or suppliers of the Company or any of its Subsidiaries to divert
their business to any competitor of the Company or any of its Subsidiaries or in
any way interfere with the relationship between any such customer, distributor
or supplier and the Company and/or any of its Subsidiaries (including, without
limitation, making any negative statements or communications about the Company
and its Subsidiaries). During such Non-Compete Period, the Grantee will not,
directly or indirectly, acquire or attempt to acquire any business in the
contiguous United States to which the Company or any of its Subsidiaries, prior
to the Grantee’s termination of employment with the Company and its
Subsidiaries, has made an acquisition proposal relating to the possible
acquisition of such business by the Company or any of its Subsidiaries, or has
planned, discussed or contemplated making such an acquisition proposal (such
business, an “Acquisition Target”), or take any action to induce or attempt to
induce any Acquisition Target to consummate any acquisition, investment or other
similar transaction with any person other than the Company or any of its
Subsidiaries.


(D)    Grantee understands that the provisions of Section 14 and Section 15
hereof may limit his or her ability to earn a livelihood in a business in which
he or she is involved, but as a member of the management group of the Company
and its Subsidiaries he or she nevertheless agrees and hereby acknowledges that:
(i) such provisions do not impose a greater restraint than is necessary to
protect the goodwill or other business interests of the Company and any of its
Subsidiaries; (ii) such provisions contain reasonable limitations as to time,
scope of activity, and geographical area to be restrained; and (iii) the
consideration provided hereunder is sufficient to compensate the Grantee for the
restrictions contained in Section 14 and Section 15 hereof. In consideration of
the foregoing and in light of the Grantee’s education, skills and abilities, the
Grantee agrees that he or she will not assert that, and it should not be
considered that, any provisions of Section 14 and Section 15 otherwise are void,
voidable or unenforceable or should be voided or held unenforceable.


(E)    If, at the time of enforcement of Section 14 or Section 15 of this
Agreement, a court shall hold that the duration, scope, or area restrictions
stated herein are unreasonable under circumstances then existing, the parties
hereto agree that the maximum period, scope or geographical area reasonable
under such circumstances shall be substituted for the stated period, scope or
area and that the court shall be allowed and directed to revise the restrictions
contained herein to cover the maximum period, scope and area permitted by law.
The Grantee acknowledges that he or she is a member of the Company’s and its
Subsidiaries’ management group with access to the Company’s and its
Subsidiaries’ confidential business information and his or her services are
unique to the Company and its Subsidiaries. The Grantee therefore agrees that
the remedy at law for any breach by him or her of any of the covenants and
agreements set forth in Section 14 or Section 15 hereof will be inadequate and
that in the event of any such breach, the Company and its Subsidiaries may, in
addition to the other remedies which may be available to them at law, apply to
any court of competent jurisdiction to obtain specific performance and/or
injunctive relief prohibiting the Grantee (together with all those persons
associated with him or her) from the breach of such covenants and agreements and
to enforce, or prevent any violations of, the provisions of this Agreement. In
addition, in the event of a breach or violation by the Grantee of this Section
15, the Non-Compete Period set forth herein shall be tolled until such breach or
violation has been cured.


(F)Each of the covenants of Section 14 and Section 15 hereof are given by the
Grantee as part of the consideration for the RSUs granted hereunder and as an
inducement to the Company to grant such RSUs and accept the obligations
thereunder.





--------------------------------------------------------------------------------







16.    Data Privacy. Grantee explicitly and unambiguously consents to the
collection, use and transfer, in electronic or other form, of Grantee’s personal
data as described in this document by and among, as applicable, Grantee’s
employer (“Employer”) and the Company and its Subsidiaries, for the exclusive
purpose of implementing, administering and managing Grantee’s participation in
the Plan. Grantee understands that Employer and the Company and its Subsidiaries
hold (but only process or transfer to the extent required or permitted by local
law) the following personal information about Grantee: Grantee’s name, home
address and telephone number, date of birth, social insurance number or other
identification number, salary, nationality, job title, any shares of Common
Stock or directorships held in the Company, details of all RSUs or any other
entitlement to shares of Common Stock awarded, canceled, exercised, vested,
unvested or outstanding in Grantee’s favor, for the purpose of implementing,
administering and managing the Plan (collectively, the “Data”). Grantee
understands that Data may be transferred to third parties assisting in the
implementation, administration and management of the Plan, including Fidelity
Stock Plan Service LLC, that these recipients may be located in Grantee’s
country or elsewhere (including countries outside of the European Union or the
European Economic Area, such as the United States of America), and that the
recipient’s country may have different data privacy laws and protections than
those that apply in Grantee’s country. Grantee understands that Grantee may
request a list with the names and addresses of any potential recipients of the
Data by contacting Grantee’s local human resources representative. Grantee
authorizes these recipients to receive, possess, use, retain and transfer the
Data, in electronic or other form, for the purposes of implementing,
administering and managing Grantee’s participation in the Plan, including any
requisite transfer of such Data as may be required to a broker or other third
party with whom Grantee may elect to deposit any shares acquired upon vesting or
earning of the RSUs. Grantee understands that Data will be held only as long as
is necessary to implement, administer and manage Grantee’s participation in the
Plan and in accordance with local law. Grantee understands that Grantee may, at
any time, view Data, request additional information about the storage and
processing of Data, require any necessary amendments to Data or refuse or
withdraw the consents herein, in any case without cost, by contacting in writing
Grantee’s local human resources representative. Grantee understands, however,
that refusing or withdrawing Grantee’s consent may affect Grantee’s ability to
participate in the Plan. For more information on the consequences of Grantee’s
refusal to consent or withdrawal of consent, Grantee hereby understands that
Grantee may contact his or her local human resources representative.


17.    Electronic Delivery. The Company may, in its sole discretion, deliver any
documents related to the RSUs and Grantee’s participation in the Plan, or future
awards that may be granted under the Plan, by electronic means or request
Grantee’s consent to participate in the Plan by electronic means. Grantee hereby
consents to receive such documents by electronic delivery and, if requested,
agrees to participate in the Plan through an on-line or electronic system
established and maintained by the Company or another third party designated by
the Company.


18.    Compliance with Section 409A of the Code. The award covered by this
Agreement is intended to be excepted from coverage under, or compliant with, the
provisions of Section 409A of the Internal Revenue Code of 1986, as amended, and
the regulations and other guidance promulgated thereunder (“Section 409A”).
Notwithstanding the foregoing or any other provision of this Agreement or the
Plan to the contrary, if the award is subject to the provisions of Section 409A
(and not exempted therefrom), the provisions of this Agreement and the Plan
shall be administered, interpreted and construed in a manner necessary to comply
with Section 409A (or disregarded to the extent such provision cannot be so
administered, interpreted or construed). If any payments or benefits hereunder
may be deemed to constitute nonconforming deferred compensation subject to
taxation under the provisions of Section 409A, Grantee agrees that the Company
may, without the consent of Grantee, modify the Agreement to the extent and in
the manner the Company deems necessary or advisable or take such other action or
actions, including an amendment or action with retroactive effect, that the
Company deems appropriate in order either to preclude any such payment or
benefit from being deemed “deferred compensation” within the meaning of Section
409A or to provide such payments or benefits in a manner that complies with the
provisions of Section 409A such that they will not be subject to the imposition
of taxes and/or interest thereunder. If, at the time of Grantee’s separation
from service (within the meaning of Section 409A of the Code), (A) Grantee shall
be a specified employee (within the meaning of Section 409A of the Code and
using the identification methodology selected by the Company from time to time)
and (B) the Company shall make a good faith determination that an amount payable
hereunder constitutes deferred compensation (within the meaning of Section 409A
of the Code) the settlement of which is required to be delayed pursuant to the
six-month delay rule set forth in Section 409A of the Code in order to avoid
taxes or penalties under Section 409A of the Code, then the Company shall not
settle such amount on the otherwise scheduled settlement date but shall instead
settle it, without interest, on the first business day of the month after such
six-month period. Notwithstanding the foregoing, the Company makes no
representations and/or warranties with respect to compliance with Section 409A,
and Grantee recognizes and acknowledges that Section 409A could potentially
impose upon Grantee certain taxes and/or interest charges for which Participant
is and shall remain solely responsible.







--------------------------------------------------------------------------------





19.    Construction. This Agreement is made and granted pursuant to the Plan and
is in all respects limited by and subject to the terms of the Plan. In the event
of any inconsistency between the Plan and this Agreement, the terms of the Plan
shall control.


20.    Compliance with Laws and Regulations. The issuance of shares of Common
Stock pursuant to this Agreement shall be subject to compliance by Grantee with
all applicable requirements of law relating thereto and with all applicable
regulations of any stock exchange on which Company’s stock may be listed for
trading at the time of such issuance.


21.    Binding Effect; No Third Party Beneficiaries. This Agreement shall be
binding upon and inure to the benefit of the Company and Grantee and their
respective heirs, representatives, successors and permitted assigns. This
Agreement shall not confer any rights or remedies upon any person other than the
Company and Grantee and their respective heirs, representatives, successors and
permitted assigns.


22.    Notice. Any notice required to be given or delivered to the Company under
the terms of this Agreement shall be in writing and addressed to the Company at
its principal corporate office. Except to the extent electronic notice is
authorized hereunder, any notice required to be given or delivered to Grantee
shall be in writing and addressed to Grantee at Grantee’s most recent address
set forth in the Company’s records. All notices shall be deemed effective upon
personal delivery (or electronic delivery to the extent authorized hereunder) or
upon deposit in the U.S. mail, postage, prepaid and properly addressed to the
party to be notified.

















































































--------------------------------------------------------------------------------





Exhibit A
Cumulative Earnings Per Share shall be equal to the sum of the Earnings Per
Share (“EPS”) for each fiscal year of the Company during the Measurement Period.
Example:


Year 1 EPS
$[____]
Year 2 EPS
$[____]
Year 3 EPS
$[____]
Cumulative EPS
$[____]





Cumulative EPS = $[_____]



































































--------------------------------------------------------------------------------





Exhibit B


Average Annual Return On Net Assets Employed shall be equal to the sum of the
Return On Net Assets Employed (“RONAE”) for each fiscal year of the Company
during the Measurement Period divided by three.


Example:


Year 1 RONAE
[_____]%
Year 2 RONAE
[_____]%
Year 3 RONAE
[_____]%
Average Annual RONAE
[_____]%





Average Annual RONAE = [_____]%





